UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JASON JORJANI,
Plaintiff, Docket No.: 18-cv-11693
Vv.
NEW JERSEY INSTITUTE OF OPINION
TECHNOLOGY, et al.,
Defendants.

 

 

WILLIAM J. MARTINI, U.S.D.J.:

This matter arises out of New Jersey Institute of Technology’s decision not to renew
Plaintiff Jason Jorjani’s contract as a philosophy lecturer. The matter comes before the
Court on Plaintiff's motion to amend. ECF Nos. 17-18. For the reasons set forth below,
the motion is GRANTED IN PART and DENIED IN PART.

I. BACKGROUND!

The underlying facts of this matter are set forth in the Court’s March 11, 2019
Opinion, familiarity with which is assumed. ECF No. 14. In short, in Fall 2017, Plaintiff
Jason Jorjani (“Plaintiff”) worked as a contracted philosophy lecturer at Defendant New
Jersey Institute of Technology (“NJIT”). Plaintiff was surreptitiously recorded making
statements regarding the future of European politics and other controversial topics. On
September 19, 2017, the New York Times (“NYT”) published an op-ed (“Op-Ed”)
containing an edited version of the recorded conversation (“Recording”).

After viewing the Op-Ed and Recording—and allegedly knowing it was heavily
edited—Defendants Joel $. Bloom (President of NJIT) and Kevin J. Belfield (Dean of the
NJIT College of Science and Liberal Arts) sent a faculty- and staff-wide email condemning
the views expressed in the Recording (“B&B Email”). Five days later, NJIT suspended
Plaintiff and launched an investigation. Over the next several weeks, Defendants Gareth
J. Russel (Chair of the NJIT Biology Department), Andrew Klobucar (Chair of the NJIT
Biology Department), and Neil J. Maher (Chairman of the NJIT Federated Department of
History) (collectively, “Individual Defendants” and with NJIT, “Defendants”) made
statements condemning the views expressed in the Recording and described in the Op-Ed

 

' The following facts, taken from the Complaint and documents “integral to or explicitly relied
upon in the [C]omplaint,” are accepted as true for the purpose of this Opinion. Jn re Burlington
Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
(with the B&B Email, “Statements”). On February 13, 2018, Plaintiff learned his
employment contract would not be extended beyond the 2017-2018 school year.

Plaintiff filed suit complaining of First-Amendment retaliation by NJIT and
defamation by the Individual Defendants based on the Statements. Defendants moved to
dismiss the defamation counts with prejudice pursuant to FRCP 12(b)(6). ECF No. 9. On
March 11, 2019, the Court granted Defendants’ motion except that those counts dismissed
for lack of malice could be replead. ECF Nos. 14-15.

On April 8, 2019, Plaintiff filed the present motion (1) informing the Court that
Plaintiff would not replead the defamation counts but (2) seeking leave to add causes of
action for (a) conspiracy to violate First Amendment rights and (b) tortious interference
with a contract and prospective economic advantage. Mot, ECF No. 17-2 {[{ 6-7.

Il. DISCUSSION

Defendants oppose Plaintiff's motion to amend, arguing the proposed claims are
futile. Opp., ECF No. 21. Plaintiff disagrees. See Reply, ECF No. 22.

A. Standard of Review

Federal Rule of Civil Procedure 15(a) governs motions to amend. At this stage, “a
party may amend its pleadings only with the opposing party’s written consent or the court’s
leave.” Fed. R. Civ. P. 15(a)(2). Leave to amend is generally granted unless there is:
(1) undue delay or prejudice; (2) bad faith; (3) dilatory motive; (4) failure to cure
deficiencies through previous amendment; or (5) futility. Foman v. Davis, 371 U.S. 178,
182 (1962). The ultimate decision to grant or deny leave is in the court’s discretion. See,
e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1970).

The futility analysis on a motion to amend is essentially the same as a Rule 12(b)(6).
motion. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002). The
proposed amended claim “must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd.

B. Conspiracy to Violate Plaintiff’s Civil Rights (Proposed Count Two)

In the proposed second count, Plaintiff alleges Defendants Bloom and Belfield
“conspired together and with others, and reached a mutual understanding to engage in a
course of conduct, to deprive Plaintiff of... his right[s] to free association and free
speech.” Proposed Amended Complaint (“PAC”) § 63, ECF No. 17-3. Overt acts include
Bloom and Belfield’s September 20, 2017 email (“B&B Email”) and the investigation and
suspension of Plaintiff. PAC 4 65.

Defendants argue Plaintiff's proposed conspiracy claim “consists solely of
conclusory assertions loosely tied to the elements of a claim.” Opp. at 11. However,
Defendants primarily cite cases decided on a summary judgment standard or after courts

‘

2
determined no underlying constitutional deprivation had occurred. See Perano v. Twp. of
Tilden, 423 F. App'x 234, 239 (3d Cir. 2011) (no constitutional deprivation); Martin v.

Unknown U.S. Marshals, 965 F. Supp. 2d 502, 547 (D.N.J. 2013) (finding unsupported
allegations insufficient at summary judgment stage).

At the motion to dismiss stage, Plaintiff need only allege “that persons acting under
color of state law conspired to deprive him of a federally protected right.” Ridgewood Bd.
of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 254 (3d Cir. 1999) (superseded by statute on
other grounds). The alleged facts must show an actual meeting of the minds. Prince v.
Aiellos, No. 09-cv-5429, 2010 WL 4025846, at *7 (D.N.J. Oct. 12, 2010). Specifically:

Plaintiff's allegations of a conspiracy must provide some factual basis to
support the existence of [an] agreement and concerted action. In this regard,
a plaintiff must allege that two or more co-conspirators reached an agreement
for the purpose of depriving him of his constitutional rights under color of
state law. It is not enough to allege that the end result of the parties’
independent conduct caused plaintiff harm or even that the alleged
perpetrators of the harm acted in conscious parallelism. To the contrary,
Plaintiff must show that the alleged conspirators directed themselves toward
an unconstitutional action by virtue of a mutual understanding or agreement.

Id. (cleaned up).

Here, Plaintiff alleges Bloom and Belfield initiated a campaign against Plaintiff by
sending their September 20, 2017 email (“B&B Email”), which stated:

NJIT is a university that embraces diversity and sees it as a source of strength.
The statements made by Mr. Jorjani in a video recently published by The
New York Times are repugnant and antithetical to our institution’s core
values.

PAC 935. Plaintiff also alleges “Defendants Bloom and Belfield were clearly signaling
that they supported an intellectual witch hunt against Plaintiff, for they explicitly took issue
with off campus statements allegedly made by Plaintiff [and] resolved to subject Plaintiff
to both institutional censorship and discipline.” PAC § 39-40. Further, Plaintiff alleges
Bloom “caused an investigation to be made.” PAC { 44.

While close, these allegations are sufficient to allege a meeting of the minds to end
Plaintiffs association with NJIT, which Plaintiff asserts violated his constitutional rights.”
By jointly issuing the B&B Email, the Court can infer Bloom and Belfield agreed on the
language, including that Plaintiff's statements were “repugnant and antithetical to [NJIT’s]
core values.” Given their positions as President of NJIT and Dean of Plaintiff's college, it

 

> The Court takes no view on whether the non-renewal of Plaintiff's contract constitutes a
deprivation of Plaintiff's First Amendment Rights, as Defendants only argue Plaintiff failed to
sufficiently allege an agreement existed. However, contrary to Plaintiff's statements, this does not
mean Defendants have “conceded” the existence of an underlying First Amendment violation.
is reasonable to infer from that language that Bloom and Belfield agreed to take steps to
end Plaintiff's employment.’ Plaintiff’s allegation that Bloom initiated the investigation
into his conduct buttresses that conclusion. See PAC {| 42, 44.

Accordingly, the proposed second cause of action against Defendants Bloom and
Belfield for conspiracy to violate Plaintiffs civil rights is not futile, and the motion to
amend as to that claim is GRANTED.

C. Tortious Interference Claims (Proposed Counts Three and Four)

Plaintiff seeks to add claims for tortious interference with a contract (Count Three)
and prospective economic advantage (Count Four) against the Individual Defendants.
Specifically, the proposed Amended Complaint alleges:

In launching the campus wide campaign against Plaintiff, including
suspending Plaintiff and subjecting him to a pretextual investigation, and in
making/sending the [Statements,] Defendants Bloom, Belfield, Russell,
Klobucar and Maher [(1)] intentionally and improperly interfered with the
performance of Jorjani’s contract with NJIT [and (2)] intentionally and
maliciously, without excuse or justification, interfered with this prospective
economic relationship.

See PAC 9§ 123, 133. Defendants argue these claims are duplicative of the dismissed
defamation counts, and thus fail for the same reasons. Opp. at 7.

Under New Jersey law,

If an intentional tort count . . . is predicated upon the same conduct on which
the defamation count is predicated, the defamation cause completely
comprehends the [intentional tort] cause. That is to say, if the alleged
defamation is not actionable, then its consequences are also not actionable
because the conduct that caused those consequences was privileged.

LoBiondo v. Schwartz, 733 A.2d 516, 530 (N.J. App. Div. 1999). Tortious interference
claims are intentional torts. Remick v. Manfredy, 238 F.3d 248, 260 (3d Cir. 2001).
Accordingly, Plaintiff's tortious interference claims are deficient for the same reasons as
the previously asserted defamation counts. See Opinion (Mar. 11, 2019); Fairfax Fin.
Holdings Ltd. v. S.A.C. Capital Mgmt., 160 A.3d 44, 108-10 (N.J. App. Div. 2017) (“These
same First Amendment principles apply even if the claim does not sound in defamation but
in some other theory of recovery.”).

Plaintiffs citation to Cohen v. Cowles Media Co. is inapposite. See Reply at 2
(quoting Cohen v. Cowles Media Co., 501 U.S. 663, 665 (1991)). In that case, the Supreme

 

3 Plaintiff also generally alleges Bloom and Belfield issued the B&B Email for the purpose of
dissociating Plaintiff from NJIT due to his protected conduct. See PAC §{f 35-40, 63, 65-66, 69.
Defendants’ states of mind may be alleged generally. See FRCP 9(b). The facts contained in the
PAC make those general allegations plausible, and thus sufficient at this stage.

4
Court held that the First Amendment does not preclude a newspaper’s liability for
promissory estoppel when it promised the plaintiff confidentiality in exchange for
information. Cohen, 501 U.S. 663, 665 (1991). The Court made clear that the plaintiff
was not “attempting to use a promissory estoppel cause of action to avoid the strict
requirements for establishing a libel or defamation claim.” Jd. at 671. Instead, the Court
merely held the defendant-newspaper to its promise and awarded compensation for the
newspaper’s failure to keep it. /d. at 671-672. Here, there is no allegation that Defendants
promised or guaranteed Plaintiff not to speak out against him, then did so anyway. Instead,
Plaintiff merely alleges the speech previously underlying his defamation counts results in
tortious-interference liability. PAC 124, 133 (alleging Bloom, Belfield, Russel,
Klobuchar, and Maher intentionally interfered with Plaintiff's rights by making the
Statements).* Such claims are precluded under New Jersey law. See LoBiondo, 733 A.2d
at 530 (“[I]f the alleged defamation is not actionable, then its consequences are also not
actionable because the conduct that caused those consequences was privileged.”’).
Accordingly, Plaintiff's motion to amend as to Counts Three and Four is DENIED.

III. CONCLUSION

For the reasons set forth above, Plaintiff's motion to amend, ECF Nos. 17-18, is
GRANTED IN PART and DENIED IN PART. An appropriate order follows.

   

Date: June 26, 2019 J. MARTINI, U.S.D.J.

 

* The Proposed Amended Complaint also alleges Defendants “‘subject[ed Plaintiff] to a pretextual
investigation” and “conducted a modern day intellectual witch hunt.” PAC 4 124-25; 133-34.
But those allegations appear to be based on the Statements and Plaintiff fails to respond to
Defendants’ argument that “the method of committing the tortious interference was allegedly by
making the defamatory statements.” Opp. at 10. Accordingly, the Court understands Counts Three
and Four to be based on the Statements and not some seperate conduct. See Aiellos v. Zisa, 09-cv-
3076, 2010 WL 421081, at *5 & n.8 (D.N.J. Feb. 2, 2010) (finding failure to meaningfully respond
waived claims).
